Citation Nr: 1627222	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for hemoglobin C disease.
 
3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to hemoglobin C disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeal this decision to the Board

The Veteran testified at formal hearing before a Decision Review Officer (DRO) in May 2011.  A complete transcript of the hearing is of record.  

In September 2014, the Board declined to reopen claims of entitlement to service connection for hemoglobin C disease, a bilateral knee disability, and flat feet, among other issues on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  Prior to the Court's adjudication of the appealed claims, the parties agreed to a Joint Motion for Partial Remand, which prompted the Court to vacate the September 2014 decision regarding the new and material issues in this decision, and remand the appeal to the Board to readjudicate the claims, and if necessary, to further develop the claims on appeal.  The claims were thereafter returned to the Board, and in a September 2015 decision, the Board reopened and remanded the Veteran's flat feet claim for further development and also evaluated the Veteran's hemoglobin C disease and bilateral knee disability claims on the merits and remanded these claims for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings. Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Flat feet pre-existed active service.

2.  Flat feet did not increase in severity during service.

3.  The Veteran's hemoglobin C disease is a congenital disease that was not manifested in or aggravated during service.

4.  The Veteran's bilateral knee disability was not manifested in service and is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Pre-existing pes planus was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2015).

2.  The Veteran's hemoglobin C disease is not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The Veteran's bilateral knee disability is not incurred in or aggravated by service   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A bilateral knee disability is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for flat feet, hemoglobin C disease, and a bilateral knee disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding service treatment records and obtain VA examinations as to the etiology of the Veteran's flat feet, hemoglobin C disease, and bilateral knee disability.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ attempted to obtain the Veteran's outstanding service treatment records.  Additionally, the Veteran was provided VA examinations as to her flat feet, hemoglobin C disease, and bilateral knee disability.  The Veteran's claims were readjudicated via an April 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in December 2008, prior to the initial adjudication of her service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of her claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before a DRO during which she presented oral argument in support of her service connection claims.  Here, during the May 2011 Board hearing, the DRO clarified the issues on appeal (service connection for flat feet, hemoglobin C disease, and bilateral knee disability); clarified the concept of service connection claims; identified potential evidentiary defects; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the DRO supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board notes that some of the Veteran's service treatment records during her period of active duty are not associated with the claims folder.  The Veteran was advised in January 2016 that these service treatment records are unavailable and that she should forward copies of any available service records in his possession.       

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, VA has attempted to locate the Veteran's service treatment records.  VA submitted requests to the National Personnel Records Center (NPRC) in November 2015, the Naval Personnel Command in November 2015, the Naval History and Heritage Command in October 2015, and the National Archives and Records Administration (NARA) in November 2015 asking for all available military medical records.  In response to the requests by the RO, the Naval History and Heritage Command referred the RO's request to the NARA.  Moreover, in February 2016, the Naval Personnel Command informed VA that it did not have the requested records and also referred the record to the NARA.  However, in December 2015, NARA informed VA that it had no service records to include deck logs.  The Board notes that in October 2015, the NPRC forward all available records which included many of the Veteran's service treatment records from her period of active duty.  The RO subsequently concluded that some service treatment records are not available.  There is no indication that these particular records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

The Veteran was provided VA examinations for her flat feet, hemoglobin C disease, and bilateral knee disability in March 2016.  The report of the examinations reflects that the examiner reviewed the Veteran's past medical history, reviewed her claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321. The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran's claim is being denied primarily because she does not have in-service incurrence or aggravation of flat feet, hemoglobin C disease, or a bilateral knee disability.  This is explained in detail below.  Accordingly, there is no reason to believe that the SSA records may give rise to pertinent information to conclude they are relevant to the Veteran's claims on appeal, and the Veteran has not asserted as much. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of an accredited representative.  

Accordingly, the Board will proceed to a decision.

Service connection for flat feet

The Veteran contends that she has flat feet that pre-existed her period of service and were aggravated by the boots she had to wear eventually leading to her separation.  
  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

On the Veteran's December 1989 service enlistment examination, the examiner noted that the Veteran had moderate pes planus.  Because the disorder was noted at entrance, the presumption of soundness is not applicable.  Therefore, her claim of service connection for flat feet will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder.").  

Here, there is no evidence that the Veteran's pes planus increased in severity during active service.  Other than the initial December 1989 entry, there is no other documentation of the Veteran's pes planus.  Notably, the Veteran's January 1995 separation examination established that the feet were normal.  Moreover, although the Veteran has contended that her flat feet worsened during service from wearing boots and that she was provided inserts, the remainder of evidence does not indicate any event, disease, or injury during service noting such.  Indeed, the Veteran was provided a VA examination in March 2016 in order to determine whether her flat feet were aggravated during service.  After examination of the Veteran and consideration of her report of symptoms and medical history, the VA examiner concluded that it is less likely than not that the Veteran's flat feet was caused or aggravated by active service.  The examiner's rationale for her conclusion was based on her review of medical literature and her finding that a condition of flat feet is not likely to develop during boot camp, and the Veteran did not have injuries that would result in flat feet.  To the extent that the Veteran complained of foot symptoms since service, the examiner reported that the Veteran's feet were able to be manipulated without signs of discomfort, and there were no callosities characteristic of flat feet.  She further noted 1992 and 1994 examinations were silent for reports of lower extremity discomfort or for abnormal lower extremity findings.  The Board finds the March 2016 VA examination to be of great probative value as it was based on thorough examination of the Veteran and consideration of her medical history.  The Board further notes that there is no medical opinion contrary to the VA examiner's opinion.


In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Here, there is no credible evidence that pes planus increased in severity during service.  Because there was no increase in severity during service, the presumption of aggravation does not apply.   To the extent the Veteran contends that her pre-existing flat feet was aggravated by service, she is competent to report that she has a current diagnosis (as that is documented in the record).  She is also competent to report that she has had symptoms during and since service.  However, the record does not document any findings of symptoms associated with flat feet in the service treatment records.  Indeed, a foot examination upon the Veteran's separation from service was normal, and she denied foot problems in 1992 and 1994.  As such, while the Board has considered the lay assertions of the Veteran, the Board does not find them sufficient to outweigh the service records, the normal findings at separation and the VA opinion.  Moreover, the lay evidence is inconsistent with the generally silent history of symptoms associated with flat feet during service (other than the enlistment examination) and until 2006.  Thus, these arguments do not outweigh the specific findings of the VA examiner who is a skilled neutral professional.
  
In short, the credible and probative evidence establishes that the pes planus pre-existed service and did not increase in severity during service.
  
For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for flat feet.  The benefit sought on appeal is accordingly denied.

Service connection for hemoglobin C disease

The Veteran contends that her hemoglobin C disease is related to her service.  Specifically, during service in July 1992, the Veteran was diagnosed as having the sickle cell trait.  She contends that post-service, the sickle cell trait manifested as a homozygous hemoglobin C disease, which is commonly manifested by anemia.  A post service October 1997 blood test report noted below normal hemoglobin and hematocrit levels.  The Veteran along with her mother and two service members have further asserted that she had anemia, fatigue, as well as pain during service, and that these symptoms are attributable to the hemoglobin C disease, and ultimately the sickle cell trait.  Even though the sickle cell trait is considered a congenital defect not capable of service connection, service connection may be granted for manifestations of that trait as a disease, a condition that can improve or decline, which is contended in the present case.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Coun. Prec. 82-90 (July 18, 1990)).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  In this case, the medical evidence demonstrates that the Veteran's hemoglobin C disease pre-existed her service as the condition was present at birth.  In this regard, the Veteran was provided a VA examination in March 2016.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with hemoglobin C which is a congenital genetic condition and therefore was present at birth.  She further noted that the Veteran was initially discovered to have the condition at age 16 prior to her active service.  

Additionally, the VA examiner noted the Veteran's report that when she was informed that she had the sickle cell trait, she experienced shortness of breath and fatigue.  She also reported high risk pregnancies in 1996 and 2000 due to having low iron levels.  After examination of the Veteran, the VA examiner noted that the Veteran has anemia, but it is not caused by treatment for another hematologic or lymphatic condition.  She also determined that the Veteran does not have sickle cell anemia.  Further, she concluded that the Veteran does not have a disability related to the sickle cell trait noted in the July 1992 service treatment record as laboratory data and hematology consultative reports showed that the Veteran does not have the condition.  As the Veteran does not have the condition of sickle cell trait, the examiner opined that the Veteran does not have hemoglobin C disease (a congenital disease) as a result of the in-service finding, and there were no manifestations of the sickle cell trait that are caused or aggravated by the Veteran's active service.  The examiner's rationale for her finding that there is no condition of sickle trait was based on her review of the July 1992 service treatment record and that there was no laboratory documentation to support the presence of any amount of hemoglobin S ("Sickle").  Indeed, the report included hemoglobin electrophoresis (acid and alkaline) which documented hemoglobin C with zero percent hemoglobin S.  She further indicated that hemoglobin electrophoresis substantiated the presence of hemoglobin C disease.  With respect to the Veteran's complaints of iron deficiency and anemia, the examiner opined that this is not caused by sickle cell trait.  She reported that hemoglobin C results in a more rapid turnover of red blood cells and does not deplete the amount of iron stores within the body.  On the contrary, the examiner opined that the iron deficiency is most likely due to the Veteran's documented nonservice-connected menstrual blood/iron loss.  

Additionally, in concluding that the Veteran's manifestations of hemoglobin C disease (a congenital condition) were not caused or aggravated by her active service, the examiner noted review of medical literature, clinical experience and review of the Veteran's medical history and examination.  With regard to the manifestations of hemoglobin C disease, the examiner determined that medical literature review substantiated a mild degree of hemolytic anemia, splenomegaly, and borderline anemia as natural consequences of hemoglobin C disease.  Further, review of the Veteran's complete blood count levels during and after service was similar; there was no evidence for aggravation of her mild degree of hemolytic anemia and borderline anemia.  Also, in 2006, an abdominal ultrasound documented a "mild" splenomegaly which was similar to spleen dimensions from 1998.  Moreover, multiple abdominal assessments during and for years after service documented the absence of palpable splenomegaly or any related symptoms.  Indeed, a splenomegaly was not identified during service, and even if it had been identified on an ultrasound, it would have been a radiographic finding without clinical significance at the time.  The examiner opined that the natural history of splenomegaly in hemolytic anemia is a gradual progression, and even with a splenomegaly, the function of the spleen remained intact in hemoglobin C disease.  Finally, with regard to the Veteran's complaints of fatigue, the examiner noted that this is a non-specific symptom with many potential etiologies, to include anemia (related more to iron deficiency than hemoglobin C disease), sleep apnea, and other nonservice-connected conditions.  The examiner noted that hematology records consistently document the Veteran's hemoglobin C disease as stable for many years.    

The March 2016 VA examination was based upon a thorough examination of the Veteran and analysis of her entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].   

The Board observes that the Veteran has submitted an Internet article that discusses various hemoglobin variants.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the article submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the March 2016 VA examiner reviewed the Veteran's medical history, considered her complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's hemoglobin C was not aggravated by service and was not a related to the in-service sickle cell trait finding in particular.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the Internet article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

To the extent the Veteran contends that her pre-existing hemoglobin C disease was aggravated by service, she is competent to report that she has a current diagnosis (as that is documented in the record).  She is also competent to report that she has had symptoms during and since service.  However, the record does not document any findings of symptoms associated with hemoglobin C disease in the available service treatment records.  Indeed, although a positive sickle cell trait was noted in the service treatment records, as discussed above, the March 2016 VA examiner determined that the Veteran's hemoglobin C disease was not a manifestation of such and as there were no other in-service findings consistent with the current hemoglobin C disease, this congenital disease was not aggravated during service.  As such, while the Board has considered the lay assertions of the Veteran, the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough examination of the Veteran and consideration of her medical history.  Moreover, the lay evidence is inconsistent with the generally silent history of symptoms associated with hemoglobin C disease during service.  Thus, these arguments do not outweigh the specific findings of the VA examiner who is a skilled neutral professional.
  
In short, the credible and probative evidence establishes that the Veteran's current hemoglobin C disease is a congenital disease that was not aggravated during service.
  
For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hemoglobin C.  The benefit sought on appeal is accordingly denied.

Service connection for a bilateral knee disability

The Veteran contends that she has a bilateral knee disability that is related to her service or is alternatively related to her hemoglobin C.  She has testified that during service in basic training, she gradually began to feel pain and weakness in her legs that caused her to collapse.  See, e.g., the May 2011 DRO hearing transcript, page 3.  She has also submitted statements from N.S. and L.G. who noted that the Veteran had knee pain during service which caused difficulty walking.  

The Board notes that the Veteran as well as N.S. and L.G. are competent to attest to experiencing knee pain during service.  See Jandreau, supra.  However, the Board finds that the competent and probative evidence of record outweighs their contention that the current bilateral knee impairment manifested during service.  Crucially, the Veteran's available service treatment records, to include the January 1995 separation examination, indicate no suggestion of treatment for or complaints of symptoms related to the knees.  Notably, the Veteran specifically denied "trick" or locked knee.  She also had a normal evaluation of the knees at that time.  Also, examinations in 1992 and 1994 were absent findings of lower extremity impairment, to include the knees.  Further, the earliest document showing a history of a bilateral knee disability dating back to service is in 2006 when the Veteran filed a claim for service connection for "pain in knees."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms she experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a bilateral knee disability since service is outweighed by the objective evidence of record in light of the lack of any post service identification until 2006 as well as the Veteran's specific denial of a knee disability on her report of medical history associated with her January 1995 separation examination and a normal evaluation in that area on the examination report.      

Therefore, to the extent that the Veteran contends that her bilateral knee disability manifested during service, this lay evidence is at odds with the remainder of the record, which reflects normal findings during service and her denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence of an in-service bilateral knee disability.    

The Board also notes that a VA examiner reported in a March 2016 report that after examination of the Veteran and consideration of her medical history, the Veteran's current bilateral knee impairment is less likely than not related to service.  The examiner's rationale for her conclusion was based on her review of medical literature, clinical experience, and review of the Veteran's medical history and examination.  As discussed above, the examiner determined that the record did not indicate the Veteran had a sickle cell trait.  Moreover, the medical literature did not support the Veteran's hemoglobin C as the cause for her knee complaints as hemoglobin C does not cause the vaso-occlusive phenomena responsible for bone pain and other "crises" that occur in sickle cell disease.  Moreover in considering the Veteran's as well as L.G.'s and N.S.'s statements regarding knee pain in service, the examiner noted postservice medical records that documented the absence of a knee condition.  Further, current examination of the Veteran's knees revealed normal musculoskeletal findings. 
 
The Board finds that the March 2016 VA examination was based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  
   
The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran asserts that her current bilateral knee disability is related to her service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau and Buchanan, both supra.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.  The Veteran is competent to report that she has bilateral knee impairment.  However, she has not established her competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran concerning a relationship between her bilateral knee impairment and service are therefore not competent in this regard.  Moreover, as discussed above, the Board finds that the Veteran's statements regarding her current bilateral knee impairment being incurred in service is not credible given the objective evidence of record to include the available service treatment records and the March 2016 VA examination report.

With regard to the Veteran's contention that her bilateral knee disability is secondary to her hemoglobin C disease, service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, as discussed above, service connection is not warranted for hemoglobin C disease.  Therefore, service connection on a secondary basis is not warranted for the Veteran's bilateral knee disability.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability, to include as due to hemoglobin C disease.  The benefit sought on appeal is accordingly denied.


ORDER


Entitlement to service connection for flat feet is denied.

Entitlement to service connection for hemoglobin C disease is denied.
 
Entitlement to service connection for a bilateral knee disability, to include as secondary to hemoglobin C disease is denied.

____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


